DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trisnadi et al. (U.S. PG Pub 2007/0291001) in view of Cooke (U.S. PG Pub 2014/0267187) in view of Cheah et al. (U.S. PG Pub 2008/0158158) in view of Bieber et al. (U.S. PG Pub 2007/0290991).

Regarding Claim 1, Trisnadi et al. teach an optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of detecting a lift height (Seen in Figure 4(b).  Paragraph 38) of an optical navigation apparatus (Figures 3 - 8, Element 300.  Paragraph 31), the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) comprising: 
a sensor module (Figure 7, Element 700.  Paragraph 44) comprising a sensor array (Figures 3 - 8, Element 322.  Paragraph 31) and one detector strip (Figures 3 - 8, Element 321.  Paragraph 31), the detector strip (Figures 3 - 8, Element 321.  Paragraph 31) comprising a plurality of detectors (Figures 4(a) – 4(b), Elements S1 and S2.  Paragraphs 35 – 37), the sensor array (Figures 3 - 8, Element 322.  Paragraph 31) being adapted to acquire navigation information (Paragraph 31) of the optical navigation apparatus (Figures 3 - 8, Element 300.  Paragraph 31) moved relative to a working surface (Figures 3 - 7(c), Element 306.  Paragraph 30) by sensing an illumination area (Figures 3 - 8, Elements 302, 402, and 721 - 722.  Paragraphs 32, 38 and 46 - 47), and the detector strip (Figures 3 - 8, Element 321.  Paragraph 31) having a detection region (Seen in Figures 4(a) and 4(b).) across an edge of the illumination area (Figures 3 - 8, Elements 302, 402, and 721 - 722.  Paragraphs 32, 38 and 46 - 47) sensed by the sensor array (Figures 3 - 8, Element 322.  Paragraph 31); and 
a processor (Figures 7(a) - 8, Element 322.  Paragraph 44) electrically connected to the sensor module (Figure 7, Element 700.  Paragraph 44), and adapted for computing the lift height (Seen in Figure 4(b).  Paragraph 38) of the optical navigation apparatus (Figures 3 - 8, Element 300.  Paragraph 31) relative to the working surface (Figures 3 - 7(c), Element 306.  Paragraph 30) according to a detection result of the detector strip (Figures 3 - 8, Element 321.  Paragraph 31).
Trisnadi et al. is silent with regards to wherein a length of the detector strip is greater than a length of the sensor array; adapted for computing is adapted to integrate signals provided by all the plurality of detectors for computing; and wherein the detection result is a number of activated detectors or a number of inactivated detectors within the detector strip.
Cooke teach wherein the detection result is a number of activated detectors or a number of inactivated detectors within the detector strip (Paragraph 39).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the optical navigation system with lift sensor of Trisnadi et al. with the detection result of Cooke.  The motivation to modify the teachings of Trisnadi et al. with the teachings of Cooke is to provide a shape, size, or relevant dimension of the activated area of input, as taught by Cooke (Paragraph 39).
Cheah et al. teach wherein a length of the detector strip (Figures 2 – 4, Elements 134-2 – 134-6.  Paragraph 21) is greater than a length of the sensor array (Figures 2 – 4, Element 134-1.  Paragraph 21).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the optical navigation sensor of Trisnadi et al. and the detection result of Cooke with the plurality of sensors of Cheah et al.  The motivation to modify the teachings of Trisnadi et al. and Cooke with the teachings of Cheah et al. is to provide height-specific imaging systems, as taught by Cheah et al. (Paragraph 4).
Bieber et al. teach adapted for computing is adapted to integrate signals provided by all the plurality of detectors for computing (Paragraph 31).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the optical navigation sensor of Trisnadi et al., the detection result of Cooke, and the plurality of sensors of Cheah et al. and the signal integration of Bieber et al.  The motivation to modify the teachings of Trisnadi et al., Cooke, and Cheah et al. with the teachings of Bieber et al. is to detect a lift condition when the mouse is over a very dark surface or the pixels are at lower levels not suitable for reasonable tracking, as taught by Bieber et al. (Paragraph 31).

Regarding Claim 2, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 1 (See Above).  Trisnadi et al. teach wherein the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) further comprises a light source (Figure 3 - 8, Element 323.  Paragraph 33) adapted to project the illumination area (Figures 3 - 8, Elements 302, 402, and 721 - 722.  Paragraphs 32, 38 and 46 - 47) onto the working surface (Figures 3 - 7(c), Element 306.  Paragraph 30).

Regarding Claim 3, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 1 (See Above).  Trisnadi et al. teach wherein the plurality of detectors (Figures 3 - 8, Elements S1 and S2.  Paragraph 37) is arranged as a strip (Seen in Figures 4(a) and 4(b).) intersecting the edge of (Seen in Figures 4(a) and 4(b).) the illumination area (Figures 4(a) and 4(b), Elements 402.  Paragraph 38).

Regarding Claim 4, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 3 (See Above).  Trisnadi et al. teach wherein one part (Seen in Figures 4(a) and 4(b).) of the plurality of detectors (Figures 3 - 8, Elements S1 and S2.  Paragraph 37) faces the illumination area (Figures 3 - 8, Elements 302, 402, and 721 - 722.  Paragraphs 32, 38 and 46 - 47) and the other part (Seen in Figures 4(a) and 4(b).) of the plurality of detectors (Figures 3 - 8, Elements S1 and S2.  Paragraph 37) faces the working surface (Figures 3 - 7(c), Element 306.  Paragraph 30) without the illumination area (Figures 3 - 8, Elements 302, 402, and 721 - 722.  Paragraphs 32, 38 and 46 - 47) when a center of the sensor array (Figures 3 - 8, Element 322.  Paragraph 31) aligns with a center of the illumination area (Figures 3 - 8, Elements 302, 402, and 721 - 722.  Paragraphs 32, 38 and 46 - 47).

Regarding Claim 6, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 3 (See Above).  Trisnadi et al. teach wherein an amount of the plurality of detectors (Figures 3 - 8, Elements S1 and S2.  Paragraph 37) having the detection region across the illumination area (Figures 4(a) and 4(b), Elements 402.  Paragraph 38) is decreased (Seen in Figures 4(b) and 6.  Paragraph 38.  Trisnadi et al. shows that when the mouse is lifted, the beam (Element 402) will begin to move across the sensors (as shown with the arrow).  The beam will come off of one of the sensors when the mouse is lifted.  This is shown in Figure 6 as the curve reaches the limit of 1.) 

Regarding Claim 7, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 1 (See Above).  Trisnadi et al. teach wherein the processor (Figures 7(a) - 8, Element 322.  Paragraph 44) analyzes parameter variation (Paragraphs 39 – 42 and Tables 1 and 2) of the detection result for determining the lift height (Seen in Figure 4(b).  Paragraph 38).

Regarding Claim 8, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 7 (See Above).  Trisnadi et al. teach wherein a parameter of the detection result is intensity (Paragraph 37.  Trisnadi et al. discloses that the sensors are photodetectors, which measure light intensity.), a voltage or a current generated by the detector strip (Figures 3 - 8, Element 321.  Paragraph 31).

Regarding Claim 9, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 1 (See Above).  Trisnadi et al. teach wherein the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) further comprises at least one comparison circuit (Figure 9, Element 906.  Paragraph 55) used to compare the detection result (Figure 9, Element 906, Sub-Element lift distance.  Paragraph 55) with a 

Regarding Claim 10, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 9 (See Above).  Trisnadi et al. teach wherein an amount (Figure 6.  Paragraph 41) of the comparison circuit (Figure 9, Element 906.  Paragraph 55) corresponds to an amount of detectors (Seen in Figures 4(b) and 6.  Paragraph 38.  Trisnadi et al. shows that when the mouse is lifted, the beam (Element 402) will begin to move across the sensors (as shown with the arrow).  The beam will come off of one of the sensors when the mouse is lifted.  This is shown in Figure 6 as the curve reaches the limit of 1.) within the detector strip (Figures 3 - 8, Element 321.  Paragraph 31). 

Regarding Claim 11, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 1 (See Above).  Trisnadi et al. teach wherein the detector strip (Figures 3 - 8, Element 321.  Paragraph 31) is spaced from (Seen in Figures 7(a) and 8) the sensor array (Figures 3 - 8, Element 322.  Paragraph 31), or is combined with the sensor array.

Regarding Claim 12, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 1 (See Above).  Trisnadi et al. teach wherein the detector strip 

Regarding Claim 13, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 1 (See Above).  Trisnadi et al. teach wherein the detector strip (Figures 3 - 8, Element 321.  Paragraph 31) is a straight form (Seen in Figures 3 – 8) or a curved form.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trisnadi et al. (U.S. PG Pub 2007/0291001) in view of Cooke (U.S. PG Pub 2014/0267187) in view of Cheah et al. (U.S. PG Pub 2008/0158158) in view of Bieber et al. (U.S. PG Pub 2007/0290991) in view of Raynor et al. (U.S. PG Pub 2011/0057906).

Regarding Claim 14, Trisnadi et al. in view of Cooke in view of Cheah et al. in view of Bieber et al. teach the optical detecting device (Figure 7(a), Element 700.  Paragraph 44) of claim 1 (See Above).  Trisnadi et al. teach wherein the detector strip (Figures 3 - 8, Element 321.  Paragraph 31) is on the side of the sensor array (Figures 3 - 8, Element 322.  Paragraph 31).
Trisnadi et al. is silent with regards to wherein the sensor module comprises a plurality of detector strips respectively disposed on different sides of the sensor array.
Cheah et al. teach wherein the sensor module comprises a plurality of detector strips (Figure 1, Element 122.  Paragraph 20).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the optical navigation sensor of Trisnadi et al. and the detection result of Cooke with the plurality of sensors of Cheah et al.  The motivation to modify the teachings of Trisnadi et al. and Cooke with the teachings of Cheah et al. is to provide height-specific imaging systems, as taught by Cheah et al. (Paragraph 4).
Raynor et al. teach detector strips (Figure 19, Elements 1700 – 1704.  Paragraph 113) disposed at different areas (Seen in Figure 19) of the sensor.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the lift detection sensor of Trisnadi et al., the detection result of Cooke, the plurality of sensors of Cheah et al., and the signal integration of Bieber et al. with the differently located sensors of Raynor et al.  The motivation to modify the teachings of Trisnadi et al., Cooke, Cheah et al., and Bieber et al. with the teachings of Raynor et al. is to provide a sensor of the same resolution in a smaller diameter, as taught by Raynor et al. (Paragraph 114).
Trisnadi et al. teaches a strip sensor on the side sensor array.  Cheah et al. teach a plurality of strip sensors located in one area.  Raynor et al. teach a plurality of strip sensors in different areas.  Therefore, the modification of Trisnadi et al. in view of Cheah et al. in view of Raynor et al. will teach a plurality of detector strips disposed on different sides of the sensor array.


Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above necessitated by the amendment to the instant application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625